MEMORANDUM

JOYNER, District Judge.
Plaintiff, an indigent1 inmate presently confined at the State Correctional Institution at Graterford (S.C.I. Graterford), has filed a pro se 42 U.S.C. § 1983 civil rights complaint against two correctional officers, alleging that he was placed in administrative confinement against his wishes based on false information that threats had been made against his life. Plaintiff asserts that the defendants are aware that the information upon which his confinement is based is false. He seeks release from protective custody and damages.
Plaintiff does not have a right under the U.S. Constitution or Pennsylvania state laws or regulations to any specific custody status. Montanye v. Haymes, 427 U.S. 236, 242, 96 S.Ct. 2543, 2547, 49 L.Ed.2d 466 (1976); Hewitt v. Helms, 459 U.S. 460, 103 S.Ct. 864, 74 L.Ed.2d 675 (1983). The confinement which plaintiff asserts in this action is within the discretion afforded to prison officials under the applicable prison regulation, Bureau of Correction Administrative Directive 802, Administrative Custody Procedures, § III. Plaintiff does not allege that he was denied due process in connection with his assignment to administrative confinement. In fact, he indicates that he was afforded a hearing at which he was permitted to present his rationale for returning to the general prisoner population. Plaintiffs assertion that he did not receive a favorable response to his appeals fails to suggest that he was denied an opportunity for appellate review. Plaintiff does not have a constitutional right to be satisfied with the decision of prison officials, made pursuant to applicable prison regulations, that he must remain in administrative confinement for his own protection.
Accordingly, this complaint is dismissed as legally frivolous pursuant to 28 U.S.C. § 1915(d). An appropriate order follows.

*112
ORDER

AND NOW, this 26th day of June, 1995 upon consideration of plaintiffs complaint and amendment thereto, in accordance with the accompanying memorandum, IT IS ORDERED that this action is DISMISSED as legally frivolous pursuant to 28 U.S.C. § 1915(d).

. Plaintiff's application to proceed in forma pau-peris in this action was granted by order dated March 16, 1995.